Citation Nr: 1030156	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation greater than 10 
percent for multiple symptomatic peripheral joints and chest wall 
pain.

2.  Whether a rating reduction from 10 percent to 0 percent for 
multiple symptomatic peripheral joints and chest wall pain 
effective August 12, 2009 was proper.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and September 2009 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

With regard to the issue of whether a rating reduction from 10 
percent to 0 percent for multiple symptomatic peripheral joints 
and chest wall pain effective August 12, 2009 was proper, remand 
is required for the issuance of a statement of the case.  
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the 
filing of a notice of disagreement initiates the appeal process 
and requires VA to issue a statement of the case).  

In a September 2009 rating decision, the RO reduced the Veteran's 
service-connected multiple symptomatic peripheral joints and 
chest wall pain from 10 percent to 0 percent, effective August 
12, 2009.  In September 2009, the Veteran filed a notice of 
disagreement with respect to the RO's September 2009 rating 
decision.  Although the RO issued a supplemental statement of the 
case in September 2009 with regard to the Veteran's claim for 
entitlement to an increased evaluation for service-connected 
multiple symptomatic peripheral joints and chest wall pain and 
which also addressed the rating reduction, the supplemental 
statement of the case did not provide a summary of the laws and 
regulations pertinent to a rating reduction and did not discuss 
the propriety of the September 2009 reduction with respect to the 
laws and regulations governing rating reductions.  See 38 C.F.R. 


§§ 3.344, 19.31 (2009).  Thus, the Board finds that the September 
2009 supplemental statement of the case for the issue of the 
reduction of his service-connected multiple symptomatic 
peripheral joints and chest wall pain was inadequate and 
therefore did not provide the Veteran due process under the law. 

In addition, as the determination of whether a rating reduction 
from 10 percent to 0 percent for multiple symptomatic peripheral 
joints and chest wall pain was proper may affect the outcome of 
the Veteran's claim for entitlement to an increased evaluation 
for multiple symptomatic peripheral joints and chest wall pain, 
these issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are 
inextricably intertwined and must be considered together when a 
decision concerning one would significantly impact on the other).  
Accordingly, the RO must consider these two claims together.

Accordingly, the case is remanded for the following action:

The RO must readjudicate the Veteran's claims 
of entitlement to an increased rating for 
multiple symptomatic peripheral joints and 
chest wall pain, and whether the rating 
reduction from 10 percent to 0 percent for 
multiple symptomatic peripheral joints and 
chest wall pain effective August 12, 2009 was 
proper with respect to the laws and 
regulations governing rating reductions.  If 
the claims remain denied, a supplemental 
statement of the case must be provided to the 
Veteran, to include a summary of the laws and 
regulations pertinent to a rating reduction 
and a discussion of the propriety of the 
September 2009 reduction with respect to 
these laws and regulations governing rating 
reductions.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

